Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pellegrino (2020/0008515).
     Pellegrino shows A shoe comprising:
a sole member (110) having a top surface and an edge circumscribing the sole member, the top
surface including at least two sections (120/124) of at least one pair of mating members (120/124), each mating member extending outwardly from the top surface of the sole member (see figures):
wherein one pair of mating members is a tab (120/124) including a complementary coupling
features (122);
at least two straps (150, 610, and/or 256/258), each strap having a first end and a second end and each of the first end and the second end including a coupling feature (152) that affixes to the strap to the mating member: and
wherein at least one of the first end and the second end of at least one strap affixes the
coupling feature of the strap (152) to the coupling feature (122) affixes to a complementary coupling feature of the strap of the tab and the coupling feature affixes the strap such that the coupling feature is
on the underside of the strap (see figure 1B, which shows the coupling feature of the strap (152) attaching to the coupling feature (122) of the mating members by the coupling feature of the strap being on the underside of the strap) as claimed.
In reference to claims 8-11, see paragraph [0040] which lists alternative coupling features which are considered to encompass those claimed by applicant inasmuch as the claims are understood.
In reference to claim 12, see above.
In reference to claim 13, see paragraph [0010] and [0011].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberi (2012/0079738) in view of Heaven (9788595).
Alberi shows a shoe comprising a sole (20/120) member having a top surface and an edge circumscribing the sole member, the top surface including at least two sections (A-G, see figure 4) of at least one pair of mating members, each mating member extending outwardly from the top surface of the sole member (see figure 3); and
wherein one pair of mating members is a loop (32/132):
a strap/upper (50a), each strap having a first end and a second end and each of the first end
and the second end including a coupling feature (85) that affixes to the strap to the mating members; and
wherein the second end of the strap extends through the loop (see figure 5), and the coupling feature affixes the strap such that the coupling feature is on the underside of the strap (see figure 5) substantially as claimed except for providing two straps to form the upper of the shoe.  Heaven teaches forming an upper from two straps (202/figure 8) which are attached to opposite sides of a sole.  It would have been obvious to form the upper as two straps as taught by Heaven in the shoe of Alberi to provide a two strap style of upper as a design choice.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 3 above, and further in view of Pellegrino (2020/0008515).
Alberi as modified above shows a shoe substantially as claimed except for the exact coupling feature.  Pellegrino teaches the use of alternative coupling features (see paragraph [0040] which lists alternative coupling features which are considered to encompass those claimed by applicant).  It would have been obvious to use alternative coupling means as taught by Pellegrino in the shoe of Alberi as modified above to provide a desired look, cost, etc..
Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.
In response to applicants’ arguments directed towards claims 1 and 3-6, see above new rejection.
In response to applicants’ arguments directed towards claims 7-13, Pellegrino clearly shows the coupling feature of the straps being on the underside of the strap (see figure 1B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732